department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division number release date legend org organization name org address uil xx date address address date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court feb 20xx__ dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code ‘our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization's exempt status you failed to file annual returns on forms since 20xx gross_receipts for each of these years appear to have exceeded dollar_figure and you have not shown that you meet any of the exceptions provided in lr c sec_6033 and in sec_1_6033-2 of the federal_income_tax regulations you have not established reasonable_cause for failing to file these returns lr c sec_6033 provides that with certain exceptions every organization_exempt_from_taxation under sec_501 shall file an annual return in addition you have failed to provide documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of lr c section dollar_figure and that no part of your net_earnings inures to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by ir c sec_6001 and the regulations thereunder despite numerous requests to you to file your form_990 for the year ended 20xx no requested information has been provided to us based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the intemal revenue code prospectively to july 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 ‘these returns should be filed with the appropriate service_center for the year ending july 20xx and for all years thereafter processing of income_tax retums and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the intemnal revenue code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district ‘court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the tight to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone aumber are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations e savemnmeny eatties org address department of the treasury intemal revenue service tege e0 fulton street brooklyn ny taxpayer_identification_number farm tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter tfyou do not agree with our proposed revocation you must submit fo us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable faw and arguments in support of your position ‘an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 24800f ifwe do not hear from you within days from the date of this letter we will process your case based on the recommendations stown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right te contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact persan at the telephone number shown in the heading of this letter the most convenient time to cal if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f fou 886a bape fe tans revie see ‘reached to lr explanation of items ‘name of taxpayer org ‘yeat petiod ended june 20xx legend org organization name xx date issues this organization is exempt under sec_501 the organization has not filed a return form_990 retum of organization exempt from income_tax since 20xx facts in november 20xx the internal_revenue_service contacted the organization and advised them that they were tequired to file form_990 and form sec_941 employers quarterly retum on march 20xx and july 20xx you were once again advised via certified letters that we have no record of receiving these returns law sec_6033 of the intemal revenue code provides that every organization_exempt_from_taxation under sec_501 of the code shall file an annual return if the organization does not meet any of the exceptions stating specifically the items of gross_income receipts and disbursements and shall keep such recotds render under cath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 states in part that the failure or inability of an ‘organization to file a required information_return can result in termination of the organization’s exempt status because the organization is not complying with the conditions required for continuation of exempt status conclusion to date we have no record of receiving any returns filed by your organization based upon the facts indicated above we are hereby proposing to revoke the organization’s exempt status under sec_501 due to their failure to comply with the requirements of that section the effective date of revocation will be the first day of tax_year 20xx06 accordingly the effective date of revocation is july 20xx ‘you are required to file form_1120 u s_corporation income_tax return for the all tax years beginning with year ended june 20xx this letter supersedes letter dated march 20xx form 886-a ier48 -1- departnent of the treasury -tntecnal revenue senvice page
